GATBS, P. J.
I concur in the view that no occasion'has arisen to call into exercise the inherent power of the court to preserve the status quo pending the appeal. If appellants are right in their contention that the new bank has lost its corporate rights because it failed to open for business as required by law, then neither the admission of the new bank to the guaranty fund, nor the issuance of a certificate 'by the Superintendent of Banks permitting it to open for business would avail it anything. Neither the 'Guaranty Fund Commission nor the Superintendent of Banks can restore the corpse to life, if it is a corpse.